Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of the first embodiment (figure 3), including claims 1-7 and 10-12, in the reply filed on 10/17/2021 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2015/0212367).
Regarding claim 1, Wang et al.
a plurality of pixels (pixels that include colors b d e f) each consisting of four sub-pixels, the four sub-pixels including: 
a first sub-pixel including a first color filter that transmits light having a spectrum peak falling on a spectrum of reddish green (yellow); 
a second sub-pixel including a second color filter that transmits light having a spectrum peak falling on a spectrum of bluish green (cyan); 
a third sub-pixel including a third color filter that transmits light having a spectrum peak falling on a spectrum of red; and 
a fourth sub-pixel including a fourth color filter that transmits light having a spectrum peak falling on a spectrum of blue, wherein 
wherein each of a size of the third color filter and a size of the fourth color filter is greater than a size of the first color filter and a size of the second color filter, and 
a combined size of the size of the first color filter and the size of the second color filter is equal to or greater than the size of the third color filter.
Regarding claim 2, Wang et al. (figure 2) discloses wherein the combined size of the size of the first color filter and the size of the second color filter is equal to or greater than the size of the fourth color filter. 
Regarding claim 5, Wang et al. (figure 2) discloses wherein the first sub-pixel, the second sub-pixel, and the third sub-pixel in combination reproduce yellow.
Regarding claim 6, Wang et al. (figure 2) discloses wherein the first sub-pixel and the second sub-pixel in combination reproduce green.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0212367) in view of Eguchi (US 2016/0062179).
Regarding claim 3, Wang et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Wang et al. is silent regarding wherein the size of the fourth color filter s greater than the size of the third color filter.  Eguchi (figure 4C) teaches t wherein the size of the fourth color filter s greater than the size of the third color filter.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the color filter as taught by Eguchi in order to achieve a uniform display device.
Regarding claim 3, Wang et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Wang et al. is silent regarding wherein the first sub-pixel, the second sub-pixel, the third sub-pixel, and the fourth sub-pixel each include a reflective electrode that reflects light transmitted through the corresponding color filter.  Eguchi (figure 4C) teaches wherein the first sub-pixel, the second sub-pixel, the third sub-pixel, and the fourth sub-pixel each include a reflective electrode that reflects light transmitted through the corresponding color filter (see at least paragraph 0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode as taught by Eguchi in order to achieve a reflective display device.
Regarding claim 5, Wang et al. (figure 2) discloses wherein the first sub-pixel, the second sub-pixel, and the third sub-pixel in combination reproduce yellow.
Regarding claim 6, Wang et al. (figure 2) discloses wherein the first sub-pixel and the second sub-pixel in combination reproduce green.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of " wherein a side of the first color filter in the first sub-pixel is directly adjacent to a side of the second color filter in the second sub-pixel " in the combination as claimed in claim 7 are not provided nor made obvious by the prior art of record. 
Claim 10 is allowed.
The following is an examiner's statement of reasons for allowance: The specific limitations of "in a plan view, the first color filter is in contact with the second color filter" in the combination as claimed in claim 10 are not provided nor made obvious by the prior art of record. Claim 10 would therefore be allowed.  Being depending on claim 10, claims 11-12 would also be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAUREN NGUYEN/Primary Examiner, Art Unit 2871